DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims:  Claims 1-7, 9-22 are currently pending. 
Priority:  This application is a CON of 17/097,824 (11/13/2020, US 11008607)
17/097,824 is a CON of 16/988,284 (08/07/2020, US 10961566)
16/988,284 is a CON of 16/414,213 (05/16/2019, US 10787701)
16/414,213 is a CON of 16/402,098 (05/02/2019, US 10472669)
16/402,098 is a CON of 16/276,235 (02/14/2019, US 10480022)
16/276,235 is a CON of 15/187,661 (06/20/2016, US 10308982)
15/187,661 is a CON of 13/080,616 (04/05/2011, US 9371598)
13/080,616 has PRO 61/321,124 (04/05/2010).
IDS:  The IDS filed 9/8/22, 9/21/22, 10/18/22, 11/1/22, 11/17/22 were considered.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-22 are rejected under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozlov et al. (US20060216721) in view of Gamal et al. (US20090197326), West et al. (US 20060063160), amended to be further in view of Larsson et al. (Nature Methods, v. 1, no. 3, Dec 2004, p. 227-232, cited by Applicant in IDS 2022-02-14), Kallioniemi et al. (US20030215936), Cohen et al. (US6573043), Paik et al. (US20070254305), and Goebl et al. (Toxicologic Pathology, 2007, 35, p. 541–548). 
This rejection is withdrawn in view of Applicant’s claim amendments.
NEW CLAIM REJECTIONS NECESSITATED BY APPLICANT AMENDMENT / IDS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7, 9-11, 13-20 rejected under 35 U.S.C. 102(b) as being anticipated by Hattersley et al. (Lab Chip, 2008, 8, 1842–1846, cited by Applicant in IDS 2022-09-08).
Hattersley teaches a system as shown in Fig. 1:

    PNG
    media_image1.png
    280
    455
    media_image1.png
    Greyscale

which corresponds to A system to identify target biological molecules in a tissue section, the system comprising: 
an imaging apparatus configured to obtain an image of an intact tissue section on a support (p. 1844 “in situ imaging of tissue was carried out using a laser-scanning inverted confocal microscope (Nikon Eclipse TE2000-E, Nikon)” for “interrogating tissue with fluorescent probes”), 
a microcircuit arrangement configured to obtain information about a plurality of regions of interest in the intact tissue section based on the obtained image, wherein each of the plurality of regions of interest is within the intact tissue section (p. 1844: “running Lazershop 2000 software”)
a sample holder comprising a gasket and a member, wherein the sample holder is connected to the support so that the gasket is sandwiched between the support and the member to form a reaction chamber within the gasket, and wherein the plurality of regions of interest in the intact tissue section are disposed within the reaction chamber; (Fig. 1, tissue chamber; Fig. 2; Fig. 4) and 
a  (Fig. 1: inlet, outlets) 
wherein the 
deliver probes through at least one of the fluidic channels to the plurality of regions of interest when the intact tissue section is positioned in the reaction chamber (Fig. 1: inlet; p. 1844-45: “fluorescent probe, calcein”) ; and 
selectively remove and pool probes from specific regions of interest in the intact tissue section through at least one of the fluidic channels to specific locations external to the intact tissue section to  (Fig. 1: outlet) identify target biological molecules in the specific regions of interest (Fig. 3; Fig 5).
	Regarding claim 2, wherein the microcircuit arrangement is configured to display the obtained image on a display device, Hattersley teaches a display of the obtained image in Figs. 2 and 4.
	Regarding claim 3, wherein the reagent delivery apparatus is configured to deliver a wash fluid through the fluidic channels to the regions of interest to wash unbound probes from the tissue section prior to selectively removing and pooling the probes from the specific regions of interest, Hattersley teaches such a wash solution configuration (p. 1843: “A wash
solution containing 50 mM Tris, 0.14MNaCl, and 0.05% (v/v) Tween 20, pH 8.0 (Sigma, UK) was used after each step.”).
	Regarding claim 4, wherein the microcircuit arrangement is configured to determine at least some of the plurality of regions of interest from histological features of the tissue section identified in the image of the tissue section, Hattersley teaches such an arrangement in Figures 2 and 4.
	Regarding claim 5, wherein the microcircuit arrangement is configured to separately obtain sequence information for each of the pools of removed probes, Hattersley teaches a configuration capable of obtaining sequence information using the PicoGreen dsDNA assay kit (p. 1844: “Quant-iTTM PicoGreenR dsDNA Assay Kit (Invitrogen, UK) was used to monitor DNA release from tissue samples.”; Fig. 5).
Regarding claim 6, wherein the microcircuit arrangement is configured to identify the target biological molecules in the specific regions of interest based on the sequence information for the pools of removed probes, Hattersley teaches a configuration capable of identifying target molecules based on the sequence information (p. 1844: “Quant-iTTM PicoGreenR dsDNA Assay Kit (Invitrogen, UK) was used to monitor DNA release from tissue samples.”; Fig. 5; p. 1845: “it can be seen that within one hour of probing the tissue, LDH and double stranded DNA levels return to background.”).
Regarding claim 7, wherein the sequence information comprises all or a portion of a sequence of one or more of the removed probes, Hattersley teaches a configuration where the sequence information comprises a portion of a removed probe (p. 1844: “Quant-iTTM PicoGreenR dsDNA Assay Kit (Invitrogen, UK) was used to monitor DNA release from tissue samples.”; Fig. 5; p. 1845: “it can be seen that within one hour of probing the tissue, LDH and double stranded DNA levels return to background.”).
Regarding claim 9, wherein the tissue section comprises a fresh-frozen or formalin-fixed paraffin-embedded tissue section, Hattersley teaches the tissue section comprises frozen sections (p. 1843: “Frozen sections (12 mm thick) were cut using a Microm HM505E cryostat”).
Regarding claims 10-11, wherein the target biological molecules comprise nucleic acids or proteins, Hattersley teaches DNA and LDH (p. 1844: “Quant-iTTM PicoGreenR dsDNA Assay Kit (Invitrogen, UK) was used to monitor DNA release from tissue samples.”; Fig. 5; p. 1845: “it can be seen that within one hour of probing the tissue, LDH and double stranded DNA levels return to background.”).
Regarding claim 13, wherein the microcircuit arrangement is configured to determine abundances of at least some of the target biological molecules in the plurality of regions of interest,  Hattersley teaches monitoring abundance of DNA and LDH (p. 1844: “Quant-iTTM PicoGreenR dsDNA Assay Kit (Invitrogen, UK) was used to monitor DNA release from tissue samples.”; Fig. 5; p. 1845: “it can be seen that within one hour of probing the tissue, LDH and double stranded DNA levels return to background.”).
Regarding claims 14-15, wherein the microcircuit arrangement is configured to identify more than 500 unique target biological molecules among the plurality of regions of interest in the tissue section,  Hattersley teaches monitoring abundance of DNA and LDH which correspond to a quantity of more than 500 unique target molecules (i.e. 1 mole = 6.022x10^23 unique molecules) (p. 1844: “Quant-iTTM PicoGreenR dsDNA Assay Kit (Invitrogen, UK) was used to monitor DNA release from tissue samples.”; Fig. 5; p. 1845: “it can be seen that within one hour of probing the tissue, LDH and double stranded DNA levels return to background.”).
Regarding claims 16-17, Hattersley teaches such a device in Fig. 1, including delivery apparatus, support, gasket and flow cell.
Regarding claim 18, wherein one or more of the regions of interest correspond to one or more cells in the tissue section, Hattersley teaches one or more cells in the tissue section (Fig. 1, tissue chamber; Fig. 2; Fig. 4).
Regarding claim 19, wherein the microcircuit arrangement is configured to determine at least some of the plurality of regions of interest from differentiated staining of the tissue section identified in the image of the tissue section, Hattersley teaches an arrangement configured to determine a plurality of regions in the tissue section (Fig. 1, tissue chamber; Fig. 2; Fig. 4).
Regarding claim 20, wherein the reagent delivery apparatus is configured to pool probes at the specific locations on a substrate, Hattersley teaches an arrangement configured to pool probes in the tissue chamber (Fig. 1, tissue chamber; Fig. 2; Fig. 4).
Thus, the claims are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hattersley et al. (Lab Chip, 2008, 8, 1842–1846) in view of Megason et al. (Cell 130, September 7, 2007, p. 784-795).
Hattersley teaches as in the 35 USC 102 rejection supra and incorporated herein.  Claims 1-7, 9-11, 13-20 are also rendered obvious over the prior art because one of ordinary skill in the art would have reasonably considered producing a system with the same configuration as the claimed invention for the analysis of tissue in the course of “drug development and toxicity, as well as enabling better fundamental research into tissue/cell processes” as suggested by Hattersley (p. 1845) and also by Megason (Abstract: imaging biological function).  
The level of skill in the art is high such that one of ordinary skill in the art would readily consider combining teaching of art demonstrating biological response of tissue and cells to reagents in probes and find such techniques routine.
Regarding claim 12, wherein the microcircuit arrangement is configured to generate a 3-dimensional map of the nucleic acid targets in the tissue section, Hattersley does not specifically teach a configuration for generating a 3D map of nucleic acid targets in the tissue section.    However, based on Hattersley’s teaching of 2D images showing nucleic acid targets, one of ordinary skill in the art would have considering higher dimensional imaging as was well known in the art as taught by Megason (Fig. 3, p. 789) and arrive at the claimed invention.
Thus, the claims are rejected as prima facie obvious.

Claims 1-7, 9-11, 13-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hattersley et al. (Lab Chip, 2008, 8, 1842–1846) in view of Gamal et al. (US20090197326).
Hattersley teaches as in the 35 USC 102 rejection supra and incorporated herein.  Claims 1-7, 9-11, 13-20 are also rendered obvious over the prior art because one of ordinary skill in the art would have reasonably considered producing a system with the same configuration as the claimed invention for the analysis of tissue in the course of “drug development and toxicity, as well as enabling better fundamental research into tissue/cell processes” as suggested by Hattersley (p. 1845) and also by Gamal (Abstract: imaging biological function).  
The level of skill in the art is high such that one of ordinary skill in the art would readily consider combining teaching of art demonstrating biological response of tissue and cells to reagents in probes and find such techniques routine.
Regarding claim 21-22, Hattersley does not specifically teach a configuration for pooling probes and reagents at specific locations forming an array on the substrate.  However, one of ordinary skill in the art would have considering utilizing microfluidic delivery systems to provide reagents including amplification reagents such as was well-known in the art and taught by Gamal (claim 4) and arrive at the claimed invention.
Thus, the claims are rejected as prima facie obvious.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639